JACKSON, Chief Justice.
A motion was made to dismiss this case, on the ground that the bill of exceptions to the refusal of the injunction prayed for was signed and certified on the 8th of November, and the judgment complained of was rendered on *354the 7th of October, 1880, more than twenty days before. It was replied that one of the counsel for the respondent had waived the defect, and that the judge certified that he left home on the day when the decision was rendered and did not return home until the 8th of November.
The reason assigned does not cure the lateness of the cei'tificate on a fast bill' of exceptions, nor can the waiver give this court jurisdiction to try the case. 36 Ga., 258 ; 48 Ib., 126; 60 Ib., 315, 62 Ib., 209.
The writ of error must be dismissed.